UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-6994



In Re: GARRY COPELAND,

                                                       Petitioner.



        On Petition for Writ of Mandamus.   (CR-90-108-N)


Submitted:   September 9, 1999       Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Garry Copeland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garry Copeland filed a petition for a writ of mandamus seeking

to have this court direct the district court to docket and act on

Copeland’s 28 U.S.C.A. § 2255 (West Supp. 1999) motion.    Copeland

has also applied to proceed in forma pauperis.    The district court

has recently acted on Copeland’s § 2255 motion.    Accordingly, al-

though we grant leave to proceed in forma pauperis, we deny the

mandamus petition as moot.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                    PETITION DENIED




                                 2